Case: 11-30571    Document: 00511721272         Page: 1    Date Filed: 01/11/2012




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                           FILED
                                                                        January 11, 2012

                                    No. 11-30571                         Lyle W. Cayce
                                  Summary Calendar                            Clerk



SHANNON A. DARDAR,

                                                 Plaintiff-Appellant
v.

AMERIQUEST MORTGAGE COMPANY; DEUTSCHE BANK NATIONAL
TRUST COMPANY,

                                                 Defendants-Appellees



                   Appeal from the United States District Court
                      for the Eastern District of Louisiana
                             USDC No. 2:10-CV-1589


Before JONES, Chief Judge, and HAYNES and GRAVES, Circuit Judges.
PER CURIAM:*
        This appeal before us concerns tolling of prescriptive periods during
bankruptcy proceedings and res judicata. We have carefully reviewed the briefs
and the pertinent parts of the record and finding no reversible error of fact or
law, we affirm for essentially the reasons given by the trial court. Moreover, the




       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
  Case: 11-30571    Document: 00511721272    Page: 2   Date Filed: 01/11/2012




                                No. 11-30571

claims for TILA violations and negligent misrepresentation are prescribed under
Louisiana Law and 11 U.S.C. § 108.
                                                                 AFFIRMED




                                      2